Citation Nr: 1511525	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the debt for an overpayment of education benefits in the currently calculated amount of $11,419.33 was properly created and calculated and, if there is a properly created and calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran appellant served on active duty from January 2000 to July 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May and December 2012 determinations issued by the Committee on Waivers and Compromises (COWC) at the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The Los Angeles, California RO otherwise has jurisdiction of the claims file.  

In April 2014, the Veteran submitted statements directly to the Board which related to various issues involving claims of increased disability ratings and service connection which are not before the Board and may not have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

A review of the record indicates that the debt at issue in this case was created as a result of the Veteran's receipt of education benefits, including for housing, tuition, and fees, in the total amount of $11,419.33 for the period of time from October 5, 2011 to December 17, 2011.  The Veteran received said education benefits for the fall 2011 semester; however in March 2012 the educational institution informed VA that the Veteran withdrew from classes on October 5, 2011.  

In May 2012, the Veteran requested a waiver, including the filing or a VA Form 5655, Financial Status Report.  In July 2012, the COWC denied the waiver finding that financial hardship was not established.  However, the decision also indicated that there were no elements of fraud, misrepresentation, or bad faith present.  Subsequent to the Veteran's August 2012 notice of disagreement (NOD), a second waiver decision was issued in December 2012.  This time there was a finding of bad faith, along with a finding that the Veteran had not filed a financial status report, yet the May 2012 report does not appear to be out of date.  

There is additional evidence of record which indicates a drastic change to the Veteran's financial status.  First, she reported the receipt of "food stamp" benefits in her August 2012 NOD, which had not been previously reported.  The Veteran's electronic claims file also reveals that multiple increased disability ratings have been awarded which has greatly changed the amount of VA compensation she receives.  Accordingly, a VA Form 5655, Financial Status Report, with updated information should be requested from the Veteran.  

One of the Veteran's many service-connected disabilities is a psychiatric disorder, presently diagnosed as bipolar disorder.  VA medical records reveal contact between the Veteran and VA mental health providers and social workers during the period of time when the overpayment was created, which is at issue in the present appeal.  These records do not appear to have been reviewed by the COWC, yet the Veteran's mental health status may be critical as to whether there was any fraud, misrepresentation, or bad faith involved in creating the overpayment.   

Review of the evidence of record also reveals argument by the appellant in her January 2012 substantive appeal that attacked the validity of the amount of the calculated debt.  Specifically, she asserts that she attended classes until December 5, 2011 and that she did not withdraw from classes in October 2011.  This statement essentially disputes the existence of the debt.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). The Board finds that Veteran intended to challenge the calculation of her indebtedness.

In light of the foregoing, the RO must address the issue of the amount of the debt in concert with the waiver claim on appeal.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two issues are inextricably intertwined because adjudication of the issue of the validity of the debt may affect the merits and outcome of an adjudication of the waiver issue.  This is because a grant or denial of a waiver presupposes the propriety of the creation of the indebtedness in the first instance.  See Parker v. Brown, 7 Vet. App. 116 (1994) (finding that a claim is intertwined only if the RO would have to reexamine the merits of any denied claim which is pending on appeal before the Board); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Therefore, on remand the Veteran must be provided a complete accounting of the indebtedness which details the exact amount of the overpayment and how this amount was calculated.  Once the RO has adjudicated the issue of the validity of the amount of the debt, the COWC may readjudicate the Veteran's waiver claim as to any debt that is found by the RO to validly exist.

Accordingly, the case is REMANDED for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.  Inform the Veteran that she can submit additional evidence, such as a copy of a report card, to establish that she did attend classes from October to December 2011.  
 
2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the RO and the COWC.
 
3.  Thereafter, provide the Veteran an audit of her account in writing, which clearly shows the date of the start of pension benefit payments, the amount of the pension benefit, the date of the reduction or cessation of the pension benefit, the reason for the reduction or cessation, the restart date of benefits and the amount of the overpayment recouped from pension benefits.  The audit and accompanying letter must clearly explain to the Veteran the creation of the amount of any debt or overpayment that was assessed against her.

4.  A copy of the audit and a copy of the chart must be placed in the claims file.  The Veteran must be provided an appropriate opportunity to respond.
 
5.  Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  Address the issue of administrative error. Set forth in detail the bases for the calculation of the amount of the debt. 

6.  Inform the Veteran of:

a. The determination as to the creation and calculation of any indebtedness; and

b. Her appellate rights as they pertain to such determination.

If she files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the Veteran and her representative must be afforded the appropriate amount of time to perfect her appeal to the Board by filing a substantive appeal. 

7.  Have the Veteran submit an updated VA Form 5655, Financial Status Report.  

8.  The COWC must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.  The VA mental health and social work records for the period of time from September to December 2011 should be reviewed in conjunction this determination.  
 
9.  If the decision of the COWC remains adverse to the Veteran, then he and her representative must be furnished an appropriate supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time for response must be allowed.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

